Citation Nr: 0434339	
Decision Date: 12/29/04    Archive Date: 01/05/05

DOCKET NO.  99-01 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for a neck disorder 
other than service-connected scar, postoperative residuals, 
right sternocleidomastoid muscle release, with scoliosis and 
torticollis.  

2.  Entitlement to an initial compensable evaluation for 
scar, postoperative residuals, right sternocleidomastoid 
muscle release, with scoliosis and torticollis.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

R. L. Shaw, Counsel



INTRODUCTION

The veteran had active military service from September 1975 
to September 1978.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 1998 rating decision by the 
Cleveland, Ohio, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

By that decision, the RO, in pertinent part, granted service 
connection for scar, postoperative residuals, right 
sternocleidomastoid muscle release, with scoliosis and 
torticollis and assigned a noncompensable initial evaluation, 
effective in June 1998.  The veteran has appealed the 
evaluation assigned for the disorder.  

In April 2001 the Board remanded the appeal to the RO for 
compliance with the provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA) and for additional evidentiary 
development, including a current VA examination.  The RO 
thereafter continued its prior decision denying a compensable 
initial evaluation and returned the case to further review on 
appeal.  

With respect to the initial rating for scar, postoperative 
residuals of the right sternocleidomastoid muscle release, 
with scoliosis and torticollis, the Board finds that the 
findings on the VA examination performed pursuant to the 
Board's remand raise a question as to the scope of the 
pathology includable in that rating.  The service-connected 
disability consists primarily of muscle damage associated 
with surgery in service, but the symptomatology upon which 
the veteran's current claim for increase is based is shown by 
the record to result in part from underlying structural 
damage to the spine, including degenerative joint disease, 
muscle sprain/ strain and a congenital scoliosis.  Scoliosis 
has been recognized as an element of the service-connected 
disability.  


The Board therefore believes that the issue of entitlement to 
service connection for a neck disability other than 
postoperative residuals, right sternocleidomastoid muscle 
release, with scoliosis and torticollis must be addressed as 
an inextricably intertwined issue.  See Harris v. Derwinski, 
1 Vet. App. 180 (1991); Hoyer v. Derwinski, 1 Vet. App. 208 
(1991); Kellar v. Brown, 6 Vet. App. 157 (1994).  See also 
Parker v. Brown, 7 Vet. App. 116 (1994) (A claim is 
intertwined if the RO would have to reexamine the underlying 
merits of any claim which is pending on appeal before the 
Board).  The matter is properly before the Board and will be 
addressed herein.  

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that the Board is obligated to "seek out all issues 
[that] are reasonably raised from a liberal reading of the 
documents or oral testimony submitted prior to the BVA 
decision."  Floyd v. Brown, 9 Vet. App. 88, 95 (1996); EF v. 
Derwinski, 1 Vet. App. 324, 326 (1991); Myers v. Derwinski, 1 
Vet. App. 127, 129 (1991); Schroeder v. West, 212 F. 3d 1265, 
1271 (Fed. Cir. 2000) (holding that VA has obligation to 
explore all legal theories, including those unknown to the 
veteran, by which he can obtain benefit sought for the same 
disability).  

This appeal is remanded to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  VA will notify the veteran 
if further action is required on his part.  


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the CAVC 
for additional development or other appropriate action must 
be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (codified at 38 U.S.C. §§ 5109B, 7112).

The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 202); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

The RO issued a VCAA notice letter to the veteran in January 
2003 which complies with the notice requirements of 
Quartuccio, supra.  


VCAA Compliance

During the pendency of this appeal, Congress enacted the 
Veterans Claims Assistance Act of 2000 (the VCAA), which 
redefines VA obligations with respect to notice and duty to 
assist.  Regulations implementing the VCAA were issued in 
August 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  

The applicability and requirements of the VCAA must be 
considered in every case.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) (Pelegrini II) (withdrawing and replacing 
Pelegrini v. Principi, 17 Vet. App. 412 (2004)).  Although 
the veteran's claim was received before November 9, 2000, 
the effective date of the new law, it appears that the VCAA 
is applicable since the claim has not been finally 
adjudicated.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. 
Cir. 2003).  

The VCAA requires that VA notify the claimant and the 
claimant's representative of any information and any medical 
or lay evidence, not previously provided to the Secretary, 
that is necessary to substantiate the claim.  VA must also 
advise a claimant which evidence the claimant must supply and 
which evidence the VA will obtain on his or her behalf.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The record shows that the RO has not furnished the appellant 
a notice letter that explains VA obligations under the VCAA 
that conforms to the provisions of the new law as to either 
of the issues before the Board, particularly the requirements 
of Quartuccio, supra.  Letters sent in April 2001, April 2002 
and June 2003 following the Board remand do not adequately 
advise him of the evidence that must be submitted to 
establish entitlement to a compensable initial evaluation for 
scar, postoperative residuals of the right 
sternocleidomastoid muscle release.  A VCAA notification 
regarding the inextricably intertwined service connection 
issue remains to be sent.  

It should be noted that with respect to the content of a VCAA 
notice, the decision in Pelegrini II held, in pertinent part, 
that a VCAA notice consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  

To satisfy the requirements of Pelegrini II, all of the above 
elements must be fully addressed, including element (4).  

In Disabled American Veterans v. Principi, 327 F.3d 1339 
(Fed. Cir. 2003), the United States Court of Appeals for the 
Federal Circuit (CAFC) held that 38 C.F.R. § 19.9(a)(2)(ii), 
the regulation giving the Board authority to cure a 
procedural defect in an appeal by providing the claimant with 
notice under the VCAA, was invalid as contrary to the 
statutory authority, 38 U.S.C. § 5103(b).  As a result of 
this decision, the Board may no longer take action own its 
own to cure a defect in a VCAA notice.  

It would be contrary to the law and potentially prejudicial 
to the veteran for the Board to issue a decision before the 
VCAA has been satisfied.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).  

Accordingly, since the record does not show that the veteran 
was provided adequate notice under the VCAA and the Board is 
without authority to provide such notice, the Board must 
remand both issues on appeal for further RO action pursuant 
to the VCAA.  


Development of the Evidence 

Service medical records show that in April 1977 the veteran 
was seen for complaints of pain from the mid-back to the neck 
of six months duration.  Pain and other abnormality involving 
portions of the spine other than the cervical spine are not 
relevant to the present appeal.  

Cervical scoliosis with deviation to the left was reported in 
June 1977 and torticollis due to a fibrotic 
sternocleidomastoid muscle was noted in July 1977.  Surgical 
release of the right sternocleidomastoid muscle was performed 
in September 1977.  Two and one half months after the surgery 
there was a return of fibrous growth to the area and the 
veteran was still wearing a brace.  There was a greater range 
of motion than before the operation.  

On a VA examination in August 1999, the diagnoses were 
limited to congenital scoliosis of the spine and status post 
sternocleidomastoid repair without residual deficit.  
Subsequent VA medical records, including the VA examination 
performed in February 2003 pursuant to the Board remand, show 
cervical sprain/strain and degenerative joint disease shown 
by MRI.  At the February 2003 VA examination, there was 
partial limitation of neck motion with an increase in pain 
during flareups.  

In order for the service-connected disability to be properly 
rated, the question of whether neck pathology other than the 
muscle surgery residuals is related to service or to the 
surgery in service must be medically evaluated.  No VA 
examination findings adequate for that purpose are of record.  




The February 2003 VA examiner's comment that degenerative 
changes "would not necessarily" be related to the surgery 
is ambiguous in that it does not rule out the possibility 
that it is at least as likely as not one caused the other.  
The examiner suggests that neck tension and symptoms of neck 
sprain are the veteran's "chronic underlying condition" but 
does not resolve the question of whether that "chronic 
underlying condition" may be related to service, including 
the cervical scoliosis for which service connection has been 
conceded.  Therefore, a special VA orthopedic examination is 
required.  

VA psychiatric and neurological examinations should therefore 
be performed.  "[F]ulfillment of the statutory duty to 
assist...includes the conduct of a thorough and 
contemporaneous medical examination, one which takes into 
account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one." (emphasis added))  Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991).  "It is...essential both in the 
examination and in the evaluation of the disability, that 
each disability be viewed in relation to its history."  
38 C.F.R. § 4.1 (2004).  

The Board observes that additional due process requirements 
may be applicable as a result of the VCAA and its 
implementing regulations.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).


Accordingly, the case is remanded to the VBA AMC for further 
action as follows:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).




2.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), Veterans 
Benefits Act of 2003, Pub. L. 108-183, 
§ 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) (codified at 38 U.S.C.A. § 5103), 
and any other applicable legal precedent.  

Such notice should specifically apprise 
the appellant of the evidence and 
information necessary to substantiate his 
claim and inform him whether he or VA 
bears the burden of producing or 
obtaining that evidence or information, 
and of the appropriate time limitation 
within which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

3.  The VBA AMC should obtain copies of 
the reports of all VA outpatient 
treatment of the veteran for the period 
since February 2004 for inclusion in the 
record on appeal.  

4.  If the VBA AMC is unable to obtain 
any of the relevant records sought, it 
shall notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) 
(codified at 38 U.S.C. § 5103A(b)(2)).  

5.  The VBA AMC should arrange for a VA 
special orthopedic examination of the 
veteran by an orthopedic surgeon or other 
available appropriate medical specialist, 
including on a fee basis if necessary, 
for the purpose of clarifying the nature, 
extent of severity, and etiology of the 
veteran's service-connected neck 
disability.  

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination.  The examiner must 
annotate the examination report that the 
claims file was in fact made available 
for review in conjunction with the 
examination.  Any further indicated 
special studies must be conducted.  

On the basis of a thorough review of the 
file, including service medical records, 
current examination findings, and any 
other information provided by the 
veteran, the examiner should address the 
following:  

(a)  Describe in detail the 
residuals of postoperative 
residuals, right 
sternocleidomastoid muscle 
release, with scoliosis and 
torticollis.  

(b)  Itemize, describe and 
quantify all other neck 
pathology, including neck 
sprain/strain, degenerative 
joint disease, scoliosis, 
torticollis and any other 
defect or abnormality shown 
to be present.  

(c)  For each disorder or 
defect shown to affect the 
cervical spine, express a 
conclusion as to whether it 
is at least as likely as not 
that such disorder or defect 
is related to service or to 
postoperative residuals, 
right sternocleidomastoid 
muscle release, with 
scoliosis and torticollis.  

(d)  To what extent does 
examination of the cervical 
spine show the following 
manifestations as the result 
of postoperative residuals, 
right sternocleidomastoid 
muscle release, with scoliosis 
and torticollis, and any 
additional underlying defects 
or disorders of the cervical 
spine found to be related to 
postoperative residuals, right 
sternocleidomastoid muscle 
release, with scoliosis and 
torticollis:  

(1) complaints of pain 
which are visibly 
manifest on movement, 

(2) the presence or 
absence and degree of 
muscle atrophy 
attributable to the 
service-connected 
disability, 

(3) the presence or 
absence of changes 
suggesting disuse due to 
the service-connected 
disability, 

(4) the presence or 
absence of any other 
objective manifestation 
that would demonstrate 
disuse or functional 
impairment due to pain, 
and

(5) the presence or 
absence of pain that 
significantly limits 
functional ability during 
flare-ups, if the veteran 
describes flare-ups.  

All opinions expressed by the examiner 
must be accompanied by a complete 
rationale.  

6.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the VBA AMC 
should review the requested examination 
reports and required medical opinions to 
ensure that they are responsive to and in 
complete compliance with the directives 
of this remand and if they are not, the 
VBA AMC should implement corrective 
procedures.  The Board errs as a matter 
of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

7.  After undertaking any development 
deemed essential in addition to that 
specified above, the VBA AMC should 
adjudicate the issue of entitlement to 
service connection for disability of the 
neck other than postoperative residuals, 
right sternocleidomastoid muscle release, 
with scoliosis and torticollis.  

The VBA AMC should then readjudicate the 
issue of entitlement to a compensable 
initial rating for postoperative 
residuals, right sternocleidomastoid 
muscle release, with scoliosis and 
torticollis, with consideration of DeLuca 
v. Brown, 8 Vet. App 202 (1999).  

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claims 
for benefits, to include a summary of the evidence and 
applicable law and regulations pertinent to the claims 
currently on appeal.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if in 
order.  By this remand, the Board intimates no opinion as to 
any final outcome warranted.  No action is required of the 
veteran until he is notified by the VBA AMC; however, the 
veteran is hereby notified that failure to report for any 
scheduled VA examination(s) without good cause shown may 
adversely affect the outcome of his appeal, and may result in 
its denial.  38 C.F.R. § 3.655 (2004).  



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

